DETAILED ACTION
This non-final office action is in response to claims 1-29 filed on 01/21/2021 for examination. Claims 1-29 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendments to the specification, filed on 01/21/2021, are acknowledged by the examiner. 

Information Disclosure Statement
Information disclosure statement (IDS) submitted on 01/21/2021 and 06/15/2022 have been considered by examiner. 

Drawings
The drawings filed on 02/28/2021 have been accepted. 

Claim Objections
Claim 1, 10, 15, 24 and 29 are objected because of following minor informality:
In line 5 of claim 1, examiner suggests to replace “a serialized data” with - - serialized data - -.  Claim 15 and 29 have similar error. 
In line 5 of claim 10, examiner suggests to replace “an information” with - - information- -.  Claim 24 has same error. 
In line 10 of claim 10, examiner suggests to replace “supply chain participant” with - - supply chain participants - -.  Claim 24 has same error. 
Claim 29 refers to “a computer program product”. Examiner suggests to re-write the claim begins with “a non-transitory computer-readable medium”. 
Examiner suggests to replace “authorised” and “serialization” with - - authorized – and serialization – throughout all claims. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in the application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05) 
This application includes one or more claim limitations that do not use the word “means” or “step” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are:  “rule provisioning unit configured to”  in claim 17 and 18, “identifier generation unit configured to”  in claim 21 and 22, “validation unit configured to”  in claim 24.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 5, 10-13, 17, 18, 21, 22, 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Claim limitations, “rule provisioning unit configured to”  in claim 17 and 18, “identifier generation unit configured to”  in claim 21 and 22, “validation unit configured to” in claim 24 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate or tangible structure to perform the claimed function. In particular, the specification states the claimed functions in multiple paragraphs and multiple different function units are operated via the processor in para. [0023]. There is no disclosure of any particular structure, either explicitly or inherently to perform these functions. As would be recognized by those of ordinary skill in the art, these functions can be performed in any number of ways in hardware, software or a combination of the two. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Dependent claims 25-27 are rejected for carrying same deficiencies as claim 24.
Regarding claim 2, it recites “ the product data” at line 2. There is lack of antecedent for “the product data” because there is no “product data” cited prior.  
Regarding claim 5, it recites “ the product” at line 4. There is lack of antecedent for “the product” because there are multiple “a product” cited prior, therefore it’s not clear which one it refers to. 
Regarding claim 10 and 24, it recites “ the unique passcodes” at line 11. There is lack of antecedent for “the unique passcodes” because there is no “unique passcodes” cited prior. 
Regarding claim 11 and 25, it recites “ the blockchain address of the authorized supply chain participant” at line 3. There is lack of antecedent for “the blockchain address of the authorized supply chain participant” because there is no “a blockchain address of the authorized supply chain participant” cited prior. 
Regarding claim 10 and 24, the scope of “validating unique passcode associated with each of a plurality of blockchain addresses of supply chain participants transmitting an information encoded in the respective identifier elements” is not clear. It’s not clear what’s the relationship between validating passcode with transmitting information. For the examination purpose, examiner interprets it as validating unique passcode associated with each of a plurality of blockchain addresses of supply chain participants.
 Regarding claim 13 and 27, the scope of “supply chain state transition is updated” is not clear. The claim recites 3 different whereins…..with this limitation at the end. It’s not clear who performed the updates on the state transition at where. 
Dependent claim 11-13 and 25-27 are rejected for carrying same deficiencies.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 9, 15-16, 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chiacchio et al. (“A decentralized application for the traceability process in the pharma industry”, hereinafter Chia) in view of Soundararajan et al. (US20200034876, hereinafter Sou), and further in view of Orsini et al. (US20130246810, hereinafter Ors). 
Regarding claim 1, 15 and 29,  Chia teaches a method for securing and authenticating serialized data associated with a product across a supply chain (Chia: a method of introduction of the blockchain within the serialization; Page2, col. Left), wherein the method is implemented by at least one processor executing program instructions stored in a memory, the method comprising: generating, by the processor, a Hash ID by associating a serialized data and a serialization ID of a product with a blockchain platform (Chia: a product contains many unmodifiable information including serialization data and serialization ID, wherein the information can be packaged through smart contract to blockchain with one-way hash function; Page 365-366, right col., Page 366, right Col., Page 365, right col., Page 363, left col.); generating, by the processor, a set of authentication rules, the set of authentication rules comprising policies for validating access to the serialized data based on the Hash ID and respective blockchain addresses of a plurality of authorised supply chain participants (Chia: encode rules using a smart contract which only allow the owner (matching the owner’s blockchain address) of the product to modify the status; Page 363, right Col., Page 367, right col., Page 366, left col.); generating, by the processor, a plurality of identifier elements for integration with one or more levels of product packaging (Chia: generating a unique identifier for each box of each level as required by serialization; Page 364, right col., Page 365, right col.); authorizing, by the processor, access to the serialized data across the supply chain on determination of authenticity of supply chain participants based on the respective identifier elements from the plurality of identifier elements (Chia: through smart contract, only the product owner who matches the owner’s address can update the status of the product; Page 366). 
Yet, Chia does not teach each of the plurality of identifier elements encoding respective first level decryption key generated from the serialisation ID, respective second level decryption key generated from the Hash ID and respective blockchain addresses of the plurality of authorised supply chain participants; and wherein the encoded first level decryption key, the second level decryption key and the blockchain addresses are validated using a decryption technique and the set of authentication rules.
However, in the same field of endeavor, Sou teaches each of the plurality of identifier elements encoding respective first level decryption key generated from the serialisation ID (Sou: generate a secured representation of the location blockchain address; Para. 0062), respective second level decryption key generated from the Hash ID (Sou: generate a secured representation of asset blockchain address; Para. 0148) and respective blockchain addresses of the plurality of authorised supply chain participants (Sou: generate a secured representation of user blockchain address; Para. 0106); and wherein the encoded first level decryption key, the second level decryption key and the blockchain addresses are validated using a decryption technique and the set of authentication rules (Sou: decrypting the encrypted blockchain addresses, verify them matching the existence of the blockchain addresses; Fig. 13, Para. 0063, 0080, 0150). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Chia to include each of the plurality of identifier elements encoding respective first level decryption key generated from the serialisation ID, respective second level decryption key generated from the Hash ID and respective blockchain addresses of the plurality of authorised supply chain participants; and wherein the encoded first level decryption key, the second level decryption key and the blockchain addresses are validated using a decryption technique and the set of authentication rules as disclosed by Sou. One of ordinary skill in the art would have been motivated to make this modification in order to user smart contract to track and identify assets as suggested by Sou (Sou: Para. 0032).
Regarding claim 2, combination of Chia and Sou teaches the method of claim 1. In addition, Chia teaches wherein the serialized data and the serialization ID are generated from the product data using data serialization (Chia: Page 364, right Col. Section 4), wherein the product data and package information includes product name, labeler code, serial number and expiration date (Chia: Page 366, section 5.2). (examiner note: Claim 2 recites many parameters like origin address, name of the participants, GTIN/NDC number, lot number etc. However, these recited parameters not processed or used to carry out any steps or functions that rely on these particular parameters recited in the claims. Therefore, these claim recites nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Regarding claim 9 and 23, combination of Chia and Sou teaches the method of claim 1. In addition, Chia further teaches wherein the plurality of identifier elements are distributed with the product packaging across the supply chain (Chia: Page 368, right Col., Abstract).
Regarding claim 16, combination of Chia and Sou teaches the method of claim 1. In addition, Chia further teaches wherein the supply chain includes an authorized manufacturer, an authorized wholesaler, an authorized retailer and an authorized pharmacy (Chia: Fig. 1; Page 366, left Col.)
Claims 3, 4, 6, 10, 17, 18, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chia in view of Sou, and further in view of  Rivkind et al. (US20190340623, hereinafter Riv).
Regarding claim 3, combination of Chia and Sou teaches the method of claim 1. In addition, Chia further teaches wherein generating the Hash ID comprises writing the serialised data and the serialisation ID in a supply chain authoriser address of the blockchain platform, wherein the supply chain authoriser address is representative of a blockchain address for storing serialised data (Chia: Page 366, right Col., Page 365, right col., Page 363, left col.).
Yet, the combination does not teach wherein the serialised data and serialization ID are digitally validated with a unique passcode associated with the supply chain authoriser address, hashed and validated via blockchain consensus.
However, in the same field of endeavor, Riv teaches wherein the serialised data and serialization ID are digitally validated with a unique passcode associated with the supply chain authoriser address, hashed and validated via blockchain consensus (Riv: Para. 0067). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the serialised data and serialization ID are digitally validated with a unique passcode associated with the supply chain authoriser address, hashed and validated via blockchain consensus as disclosed by Riv. One of ordinary skill in the art would have been motivated to make this modification in order to verify the authenticity of products  based on proof of ownership as suggested by Riv (Riv: Para. 0002). 
Regarding claim 4 and 18, combination of Chia and Sou teaches the method of claim 1. In addition, Sou further teaches cation rules comprises authorisation information including the blockchain addresses of the authorized supply chain participants, the Hash ID  and a blockchain platform address of the serialised data and the serialisation ID (Sou: Fig. 13; Para. 0063, 0080).
Yet, the combination does not teach authorization information including a unique passcode.
However, in the same field of endeavor, Riv teaches authorization information including a unique passcode (Riv: Para. 0024). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include  authorization information including a unique passcode as disclosed by Riv. One of ordinary skill in the art would have been motivated to make this modification in order to verify the authenticity of products  based on proof of ownership as suggested by Riv (Riv: Para. 0002).
Regarding claim 6 and 20, combination of Chia and Sou teaches the method of claim 1. In addition, Chia further teaches wherein the set of authentication rules are implemented as a smart contract in the blockchain platform by associating the set of authentication rules (Chia: page 363, left col.; Table 1 and 2).
Yet, the combination does not explicitly teach associating the set of authentication rules with an identifier validation address of the blockchain platform, wherein the identifier validation address is a blockchain address for storing the set of authentication rules.
However, in the same field of endeavor, Riv teaches associating the set of authentication rules with an identifier validation address of the blockchain platform, wherein the identifier validation address is a blockchain address for storing the set of authentication rules (Riv: Para. 0008). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include associating the set of authentication rules with an identifier validation address of the blockchain platform, wherein the identifier validation address is a blockchain address for storing the set of authentication rules as disclosed by Riv. One of ordinary skill in the art would have been motivated to make this modification in order to verify the authenticity of products  based on proof of ownership as suggested by Riv (Riv: Para. 0002).
Regarding claim 10 and 24, combination of Chia and Sou teaches the method of claim 1. In addition, Chia further teaches performing a check to determine the authenticity of association between said blockchain addresses transmitting the information encoded in the respective identifier elements and the blockchain addresses of the authorized supply chain participant associated with the respective identifier elements on successful validation of the unique passcodes (Chia: page 366, left col., section 5.2; Table 1 and 2).
Yet, the combination does not teach validating unique passcode associated with each of a plurality of blockchain addresses of supply chain participants transmitting an information encoded in the respective identifier elements.
However, in the same field of endeavor, Riv teaches validating unique passcode associated with each of a plurality of blockchain addresses of supply chain participants transmitting an information encoded in the respective identifier elements (Riv: Para. 0024). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include  validating unique passcode associated with each of a plurality of blockchain addresses of supply chain participants transmitting an information encoded in the respective identifier elements as disclosed by Riv. One of ordinary skill in the art would have been motivated to make this modification in order to verify the authenticity of products  based on proof of ownership as suggested by Riv (Riv: Para. 0002).
Regarding claim 17, combination of Chia and Sou teaches the method of claim 15. In addition, Chia further teaches wherein the authentication engine comprises a rule provisioning unit executed by the processor, said rule provisioning unit configured to generate the Hash ID by: 25AAM0168US generating the serialized data and the serialization ID from the product data using data serialisation subsequent to acceptance of a product-request by the supply chain network (Chia: Page 364, section 4; Page 365-366, right col., Page 366, right Col., Page 365, right col., Page 363, left col.); writing the serialised data and the serialisation ID in the supply chain authoriser address, further wherein the serialised data and serialization ID are digitally validated with the supply chain authoriser address, hashed and validated via blockchain consensus (Chia: Page 363, section 2; page 366, right col., page 365, right col.).
In addition, Sou further teaches generating a supply chain authorizer address and wherein the supply chain authoriser address is representative of a blockchain address for storing serialised data (Sou: Para. 0148). 
Yet, the combination does not teach generating a unique passcode and validate data using the unique passcode. 
However, in the same field of endeavor, Riv teaches generating a unique passcode and validate data using the unique passcode (Riv: Para. 0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include generating a unique passcode and validate data using the unique passcode as disclosed by Riv. One of ordinary skill in the art would have been motivated to make this modification in order to verify the authenticity of products  based on proof of ownership as suggested by Riv (Riv: Para. 0002).
Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chia in view of Sou and Riv, and further in view of Tsarfati et al. (US 11258590, hereinafter Tsa). 
Regarding claim 5 and 19, combination of Chia, Sou and Riv teaches the method of claim 3. In addition, Chia further teaches authenticate supply chain participants and call the supply chain authoriser address to allow access to the serialised data of the product (Chia: Page 366, right col.). 
Yet, the combination does not teach wherein the set of authentication rules are configured to map the second level decryption keys with the Hash ID.
However, in the same field of endeavor, Tsa teaches wherein the set of authentication rules are configured to map the second level decryption keys with the Hash ID (Tsa: Para. 0094). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the set of authentication rules are configured to map the second level decryption keys with the Hash ID as disclosed by Tsa. One of ordinary skill in the art would have been motivated to make this modification in order to identify decryption key with hash as suggested by Tsa (Tsa: Para. 0094).     
Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chia in view of Sou, and further in view of Orsini et al. (US20130246810, hereinafter Ors). 
Regarding claim 7 and 21, combination of Chia and Sou teaches the method of claim 1. 
Yet, the combination does not teach wherein the respective first level decryption keys are generated by dividing the serialisation ID into (n) parts such that the combination of (n) parts forms a complete serialization ID, wherein (n) is the number of supply chain participants.
However, in the same field of endeavor, Ors teaches wherein the respective first level decryption keys are generated by dividing the serialisation ID into (n) parts such that the combination of (n) parts forms a complete serialization ID, wherein (n) is the number of supply chain participants (Ors: Para. 0079, 0304, 0559; 0359). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the respective first level decryption keys are generated by dividing the serialisation ID into (n) parts such that the combination of (n) parts forms a complete serialization ID, wherein (n) is the number of supply chain participants as disclosed by Ors. One of ordinary skill in the art would have been motivated to make this modification in order to generate decryption key by splitting data to N pieces based on number of available storage locations as suggested by Ors (Ors: Para. 0359 and 0559).
Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chia in view of Sou, and further in view of Chen et al. (US11048766, hereinafter Chen). 
Regarding claim 8 and 22, combination of Chia and Sou teaches the method of claim 1.
Yet, the combination does not teach wherein the respective second level decryption keys are generated by segregating the Hash ID into (n) parts such that the combination of (n) parts forms a complete Hash ID, wherein (n) is the number of supply chain participants.
However, in the same field of endeavor, Chen teaches wherein the respective second level decryption keys are generated by segregating the Hash ID into (n) parts such that the combination of (n) parts forms a complete Hash ID, wherein (n) is the number of supply chain participants (Chen: claim 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the respective second level decryption keys are generated by segregating the Hash ID into (n) parts such that the combination of (n) parts forms a complete Hash ID, wherein (n) is the number of supply chain participants as disclosed by Chen. One of ordinary skill in the art would have been motivated to make this modification in order to divide hashes as suggested by Chen (Chen: Col. 14, line 10-16). 
Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chia in view of Sou and Riv, and further in view of Camenisch et al. (US20190367239, hereinafter Cam).
Regarding claim 11 and 25, combination of Chia, Sou and Riv teaches the method of claim 10. 
Yet, the combination does not teach wherein a fault notification is generated if a mismatch is found between the blockchain address transmitting the information encoded in the identifier element and the blockchain address of the authorized supply chain participant associated with the identifier element.
However, in the same field of endeavor, Cam teaches wherein a fault notification is generated if a mismatch is found between the blockchain address transmitting the information encoded in the identifier element and the blockchain address of the authorized supply chain participant associated with the identifier element (Cam: Para. 0051). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein a fault notification is generated if a mismatch is found between the blockchain address transmitting the information encoded in the identifier element and the blockchain address of the authorized supply chain participant associated with the identifier element as disclosed by Cam. One of ordinary skill in the art would have been motivated to make this modification in order to generate alert for any authentication failure as suggested by Cam (Cam: Para. 0051).     
Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chia in view of Sou, Riv and Cam, and further in view of Ors.
Regarding claim 12 and 26, combination of Chia, Sou,  Riv and Cam teaches the method of claim 11.  
Yet, the combination does not teach wherein validating each of the first level decryption keys comprises mapping the first level decryption key extracted from respective identifier element with the serialization ID.
However, in the same field of endeavor, Ors further teaches wherein validating each of the first level decryption keys comprises mapping the first level decryption key extracted from respective identifier element with the serialization ID (Ors: Para. 0359). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein validating each of the first level decryption keys comprises mapping the first level decryption key extracted from respective identifier element with the serialization ID  as disclosed by Ors. One of ordinary skill in the art would have been motivated to make this modification in order to generate decryption key by splitting data to N pieces based on number of available storage locations as suggested by Ors (Ors: Para. 0359 and 0559).
Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chia in view of Sou, Riv, Cam and Tsa, and further in view of Ors.  
Regarding claim 13 and 27, combination of Chia, Sou, Riv, Cam and Tsa teaches the method of claim 12. In addition, Chia further teaches wherein the set of authentication rules are invoked on validation of the respective first level decryption keys, and verifies the address of the authorized supply chain participants, and supply chain state transition is updated (Chia: Page 363, right col., Page 366, left col.; Table 1 and 2). 
In addition, Tsa further teaches wherein the set of authentication rules maps the second level decryption key with the Hash ID (Tsa: Para. 0094). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the set of authentication rules maps the second level decryption key with the Hash ID as disclosed by Tsa. One of ordinary skill in the art would have been motivated to make this modification in order to identify decryption key with hash as suggested by Tsa (Tsa: Para. 0094).   
In addition, Riv further teaches wherein access to serialized data is authorized by calling a blockchain platform address of the serialised data using a unique passcode (Riv: Para. 0067). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein access to serialized data is authorized by calling a blockchain platform address of the serialised data using a unique passcode as disclosed by Riv. One of ordinary skill in the art would have been motivated to make this modification in order to verify the authenticity of products  based on proof of ownership as suggested by Riv (Riv: Para. 0002).
Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chia in view of Sou, and further in view of Joao (US20210319895). 
Regarding claim 14 and 28, combination of Chia and Sou teaches the method of claim 1. 
Yet, the combination does not teach wherein a result representative of authentication success or failure is stored in the blockchain platform and transmitted to the authorized supply chain participants.
However, in the same field of endeavor, Joao teaches wherein a result representative of authentication success or failure is stored in the blockchain platform and transmitted to the authorized supply chain participants (Joao: Para. 0588). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include    as disclosed by Joao. One of ordinary skill in the art would have been motivated to make this modification in order to store the failed message on blockchain as suggested by  Joao (Joao: Para. 0588).     


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Greco et al. (US20180108024): tracking goods in the supply chain
Jahunnathan et al. (US20220066424): authentication user to write data to blockchain; Para. 06
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.C./Examiner, Art Unit 2438     

 /TAGHI T ARANI/ Supervisory Patent Examiner, Art Unit 2438